        Case 3:19-cv-00212-JAM Document 61 Filed 01/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 JOHN DOE,
   Plaintiff,                                              CIVIL ACTION NO.
                                                           3:19-CV-00212-JAM
 v.

 FAIRFIELD UNIVERSITY, ET AL,
    Defendants.                                            JANUARY 30, 2020



       STIPULATION OF DISMISSAL WITH PREJUDICE OF THE COMPLAINT

       The parties in the above-captioned action, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), request that the Court dismiss the action with prejudice and without costs and/or

attorney's fees to any party.




       THE PLAINTIFF




                By:     /s/                                  Date: 1/30/2020
                 Stuart Bernstein
                 NESNOFF & MILTENBERG, LLP
                 3 63 Seventh Avenue, Fifth Floor
                 New York, New York 10001
                 Email: SBernstein@nmllplaw.com
Case 3:19-cv-00212-JAM Document 61 Filed 01/30/20 Page 2 of 3



THE DEFENDANTS




     By:       /s/                         Date: 1/30/2020
      Jonathan C. Sterling
      Fed. Bar No. 24576
      Carlton Fields, P.A.
      One State Street
      18t~' Floor
      Hartford, CT 06103
      Tel. (860) 392-5042
      Fax (860) 392-5058
      Email: jsterling@carltonfields.com




                                    2
            Case 3:19-cv-00212-JAM Document 61 Filed 01/30/20 Page 3 of 3



                                     CERTICATE OF SERVICE

            The undersigned hereby certifies that on January 30, 2020 the foregoing was electronically

filed with the Clerk of the United States Court for t~1e District of Connecticut, using the Cout•t's

CM/ECF system which will automatically serve the following counsel of record via electronic

delivery:

William Bilcheck, Jr.
LAW OFFICES OF WILLIAM BILCHECK, JR.
12 Brookside Road
P.O. Box 281
Madison, Connecticut 06443
Email: madctatty@aol.com

Andrew T. Miltenberg
Stuart Bernstein
Kara L. Gorycki
NESNOFF & MILTENBERG, LLP
3 63 Seventh Avenue, Fifth Floor
New York, New York 10001
Email: AMiltenberg@nn111plaw.coin
Email: SBernstein@nmllplaw.com
Email: KGorycki@nmllplaw.com


                                                                /.s/Jonathan C. Sterling
                                                                Jonathan C. Sterling



izo~ssioa




                                                   3
